1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
8                                 CENTRAL DISTRICT OF CALIFORNIA
9                                          WESTERN DIVISION
10

11   CHERYL RIEDEL,                            )   No. CV 18-4045-R (PLA)
                                               )
12                      Petitioner,            )   JUDGMENT
                                               )
13                v.                           )
                                               )
14   TERRI L. McDONALD, et al.,                )
                                               )
15                      Respondents.           )
                                               )
16

17         Pursuant    to   the    Order   Accepting   the   Magistrate   Judge’s   Report   and
18   Recommendation, IT IS ADJUDGED that the Petition in this matter is denied and dismissed with
19   prejudice.
20

21   DATED: November 5, 2018                            ________________________________
                                                           HONORABLE MANUEL L. REAL
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
